Citation Nr: 1647445	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  04-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for dermatitis.  

2.  Entitlement to a rating in excess of 10 percent for abnormal thyroid condition.

3.  Entitlement to a rating in excess of 50 percent for sleep apnea. 

4.  Entitlement to a disability rating in excess of 10 percent for status-post fractures of the thoracic vertebra with degenerative arthritis.

5.  Entitlement to a rating in excess of 30 percent from October 28, 1993, to February 23, 2006, in excess of 50 percent from February 24, 2003, to June 3, 2008, and in excess of 70 percent from June 3, 2008, for PTSD with a history of bipolar disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), from October 28, 1993, to June 3, 2008.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to September 1957.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In an September 2016 letter, the Board notified the appellant that the Veterans Law Judge who conducted the February 2014 hearing was unavailable to participate in a decision on the appeal and offered him the opportunity for a new hearing.  In an October 2016 response, the Veteran requested a new videoconference hearing. Thus, the Veteran should be scheduled for a videoconference hearing before the Board at the RO in Los Angeles, California.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Videoconference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

